DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Instant claim 27 is drawn to a composition, but characterizes the composition’s intended use in a method without recitation of one or more active steps. The claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Instant claims 11 and 24 depend from claims 1 and 14, respectively, which refer to “one or more peptides”.  Instant claims 11 and 24 recite, “the sequence of Aller T2”, which lacks antecedent basis, rendering the claims indeterminate in scope. In the interest of compact prosecution, claims 11 and 24 have been treated as if they depend from claims 10 and 23, respectively. An appropriate clarifying amendment is required.
Instant claim 27 is drawn to a composition, but depends from method claim 1, creating confusion for whether instant claim 27 is intended to be a method or a product.  Claim 27 characterizes the composition’s intended use in a method without recitation of one or more active steps. Therefore, it is unclear whether the claim is intended as a product or a method claim. Since the active steps are not a material or even recited, it is unclear how the intended use further limits the product claimed. According to MPEP § 2173.05(q), attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 14, 20-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over and Irvine et al. (WO 2011/115684) and Stegmann et al. (WO 2004/110486).  
	Irvine et al. claim a multilamellar lipid vesicle encapsulating an agent selected from an antigen or a protein, see claims 1, 6-8, 10, 11, and a method of administering the loaded multilamellar vesicle to a subject, see claim 37, for prophylaxis or therapy, see claims 44-46. In the first paragraph on page 28 and the paragraph bridging pages 28-29, Irvine et al. teach that the antigen is an allergen, and includes pollens. Irvine et al. also claims the loaded vesicle in combination with an adjuvant, see claims 9 and 47. In the first full paragraph on page 3 and the paragraphs bridging pages 5-6, Irvine et al. teach that the adjuvants are TLR4 and TLR7 agonists, as required by instant claims 1, 8, 9, 14, 21, and 22. Claim 36 of Irvine et al. is drawn to making the multilamellar vesicle as a medicament as required by instant claim 27. 
	Irvine et al. do not teach a virosome, as required by instant claims 1 and 14, or an influenza virsosome, as required by instant claims 7 and 20.
	Stegmann et al. teach an influenza virosome, see claims 1, 2, and 7-10.
	One of ordinary skill in the art prior to the effective filing date would have been motivated to have substituted the multilamellar lipid vesicle of Irvine et al. with the influenza virosome of Stegmann et al. to induce an immune response against influenza with the virosome of Stegmann et al. and the loaded allergen of Irvine et al. One of ordinary skill in the art prior to .
Claims 2-6, 10, 15-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine et al. and Stegmann et al. as applied to claims 1, 7-9, 14, 20-22, and 27 above, and further in view of Reymond et al. (USPgPub 2010/0203070), seq align of Geneseq db acc AYG99764 on 10-2010 by Reymond et al. et al in WO2010089671 with SEQ 1, seq align of Geneseq db acc AYG99765 on 10-2010 by Reymond et al. et al in WO2010089671 with SEQ 2, and seq align of Geneseq db acc AYG99766 on 10-2010 by Reymond et al. et al in WO2010089671 with SEQ 3.
See the teachings of Irvine et al. and Stegmann et al. above. While Irvine et al. teach the inclusion of pollen, see the paragraph bridging pages 28-29. Irvine et al. do not teach contiguous overlapping peptides (COPs) birch pollen allergens comprising SEQ ID NOs: 1-3.
	Reymond et al. et al. do, see the sequence alignments provided, as required by instant claims 2, 3, 5, 6, 10, 15, 16, 18, 19, and 23. Reymond et al. et al. also claim that reactivity to the COPs in a subject results in elimination of IgE antibodies and retention of T lymphocytes to the allergen, see claim 1 for example, as required by instant claims 4 and 17.
	One of ordinary skill in the art prior to the effective filing date would have been motivated to have loaded the COPs birch pollen allergens comprising SEQ ID NOs: 1-3 of Reymond et al. et al. as the pollen allergen cargo of Irvine in the influenza virosome of Stegmann et al. to reduce allergic reaction to birch pollen and induce an immune response to influenza. One of ordinary skill in the art prior to the effective filing date would have had a .
Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine et al., Stegmann et al., and Reymond et al. as applied to claims 1-10, 14-23, and 27 above, and further in view of Hafner et al. (WO 2011/098778).
See the teachings of Irvine et al. and Stegmann et al. above. Neither reference teaches that the loaded Aller T2 peptide is shifted by the truncation of its N-terminal asparagine (N) residue.
Hafner et al. claim deleting the N-terminus Asp-Gly residues of birch pollen allergens, see claims 1 and 17 (iii).
One of ordinary skill in the art prior to the effective filing date would have been motivated to have deleted the N-terminal Asp-Gly residues, as taught by Hafner et al. of the Aller T2 sequence of Reymond et al. to improve solubility and tolerance of the birch pollen allergen, see page 17, line 12 to page 18, line 7 of Hafner et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for deleting the N-terminal Asp-Gly residues, as taught by Hafner et al. in the Aller T2 sequence of Reymond et al. because the first two residues of Aller T2 of Reymond et al. is Asp-Gly, see the sequence alignment provided.
s 12, 13, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine et al. and Stegmann et al. as applied to claims 1, 7-9, 14, 20-22, and 27 above, and further in view of Alexander et al. (USPgPub 2008/0032921).
See the teachings of Irvine et al. and Stegmann et al. above. Neither reference teaches lapidating the at least one peptide at its N- or C- terminus and/or at a lysine residue, as instantly required in claims 12, 13, 25, and 26.
Alexander et al. teach lapidating polylysines, see paragraph [0311].
One of ordinary skill in the art prior to the effective filing date would have been motivated to have lapidated the allergen peptides of Irvine et al. to facilitate transfection into the virosome, see paragraph [0311] of Alexander et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Renner et al. (USPgPub 2007/0184068) claim a composition for use in treating hypersensitivity to a pollen allergy comprising a virosome, see claims 1, 13, 37-39, 44-47, 52, 70, and 71. In paragraph [0232], Renner et al. teach that the IgE allergy to birch pollen allergen Bet v 1 is of particular interest.  In paragraphs [0089 and 0156], Renner et al. teach that the virosome is an influenza virosome, as required by instant claims 7 and 20. However, Renner et al. specifically teach away from incorporating the allergen into the virosome as instantly required, see claim 49 for example.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shanon A. Foley/Primary Examiner, Art Unit 1648